Citation Nr: 0327736	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for asthmatic bronchitis as 
a residual of a collapsed lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel 


INTRODUCTION

The veteran had active duty service from June 1965 to 
December 1965.

Service connection for asthmatic bronchitis as a residual of 
a collapsed lung is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A communication received from the veteran's 
representative in May 2000 effectively constituted a notice 
of disagreement.  A statement of the case was issued in April 
2002, and a substantive appeal was received in April 2002.  
The Board therefore has appellate jurisdiction.  See 
generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran submitted a previous claim for pneumonia and 
bursitis in September 1970.  The VA sent the veteran a letter 
in January 1971 denying the claim and informing the veteran 
that if he disagreed with the denial he should file a notice 
of disagreement.  The veteran never filed a notice of 
disagreement, consequently, the current appeal does not 
include pneumonia as a residual of a collapsed lung, and the 
Board has described the issue as entitlement to service 
connection for asthmatic bronchitis as a residual of a 
collapsed lung.

 
REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA. See 38 C.F.R. §§  3.102, 3.156(a) (2003).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so. See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Pursuant to 38 U.S.C.A. §  5103(a), upon receipt of a 
complete or substantially complete claim, VA must notify the 
claimant and claimant's representative, if any, of any 
information or evidence which has not already been provided 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(b) further provides that if such information or 
evidence is not received by VA within one year from the date 
of VA's notice to the claimant under 38 U.S.C.A. § 5103(a), 
no benefit may be paid or furnished by reason of the 
claimant's application.  One of the regulations promulgated 
by VA to implement VCAA has recently been invalidated.  
Specifically, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  

In the present case, the record does not clearly show that 
the veteran ever received notice of his rights under the 
VCCA.  The VA letter of December 1999 requesting more 
evidence from the veteran was drafted before the VCCA became 
law.  Neither this letter nor any subsequent letter from the 
VA advised the veteran of the VA's duty to assist and notify 
him of needed evidence and information under the new law.  
Consequently, the Board directs that the RO undertake 
necessary action to ensure that all notices to the veteran 
are in compliance with the VCAA and the recent judicial 
holding. 

Additionally, a preliminary review of the record reveals that 
in January 2003, the Board received additional evidence in 
support of the veteran's claim.  Under the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board 
may not consider this evidence in the first instance.  One 
reason for the Federal Circuit's ruling appears to be that 
the Board's ability to consider additional evidence without 
having to remand the case to the RO for initial consideration 
was contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, the Board must now return the case to the RO so that 
it may review the additional evidence as a preliminary 
matter.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
(a) advise the veteran of the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
of the information and evidence that VA 
will seek to provide, and (c) of the 
information and evidence that the veteran 
is expected to provide.  The RO should 
ensure that such notice is in compliance 
with the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002); Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  

2.  The RO should review the expanded 
record, including the new evidence, and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



